             Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
 WILLIAM CAMPBELL,

                                                  Plaintiff,
          -against-

 THE METROPOLITAN TRANSPORTATION
 AUTHORITY, a public benefit corporation;
                                                                                   COMPLAINT
 METROPOLITAN TRANSPORTATION AUTHORITY
 POLICE DEPARTMENT; Metropolitan Transportation
                                                                                   JURY TRIAL
 Authority Police Officer MICHAEL HERTLING (Shield
 No. 2334), and “JOHN and/or JANE DOES” 1, 2, 3 etc.
 (whose identities are unknown but who are known to be
 personnel of the Metropolitan Transpiration Authority) all
 of whom are sued in their individual capacities,

                                                      Defendants.
--------------------------------------------------------------------------X

        Plaintiff WILLIAM CAMPBELL, by his attorneys, Beldock Levine & Hoffman LLP, as

and for his complaint allege as follows:

                                     PRELIMINARY STATEMENT

        1.       This civil rights action seeks redress under 42 U.S.C. § 1983 and New York State

law for injuries plaintiff suffered from the unconstitutional conduct of defendants

METROPOLITAN              TRANSPORTATION                 AUTHORITY            (“MTA”),   MTA   POLICE

DEPARTMENT, MTA Police Officers HERTLING, and “JOHN and/or JANE DOES” 1, 2, 3 etc.

        2.       Plaintiff seeks (i) compensatory damages for, inter alia, physical injuries, false

imprisonment, psychological and emotional distress, and other financial loss caused by the illegal

actions of the defendants; (ii) punitive damages to deter such intentional or reckless deviations

from well-settled constitutional law; and (iii) such other and further relief, including costs and

attorney’s fees, as this Court deems equitable and just.
             Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 2 of 12



                                             JURISDICTION

        3.       Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343(a)(3) and

(a)(4), as this action seeks redress for the violation of Plaintiff’s constitutional and civil rights.

        4.       Supplemental jurisdiction is conferred upon this Court by 28 U.S.C. § 1367(a) over

any and all state law claims that are so related to the federal claims that they form part of the same

case or controversy.

                                                VENUE

        5.       Venue is proper in the United States District Court for the Southern District of New

York pursuant to 28 U.S.C. § 1391(b)(2), as this is the judicial district in which the events giving

rise to plaintiff’s claims took place.

                                             JURY DEMAND

        6.       Plaintiff demands a trial by jury in this action on each and every one of his claims

for which jury trial is legally available.

                                             THE PARTIES

        7.       Plaintiff WILLIAM CAMPBELL is a citizen of the United States and a resident of

the State of New York. At all times relevant to this complaint, Plaintiff resided in New York

County.

        8.       Defendant METROPOLITAN TRANSPORTATION AUTHORITY (“MTA”) is a

public benefit corporation created pursuant to Section 1264 of the Public Authorities Law of the

State of New York.

        9.       Pursuant to Public Authorities Law § 1266-h, the MTA is authorized to maintain a

police force and does maintain the Metropolitan Transportation Authority Police Department

(“MTA Police Department”), which acts as its agent in the area of law enforcement and for which



                                                    2
          Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 3 of 12



it is ultimately responsible. The MTA assumes the risks incidental to the maintenance of a police

force and the employment of police officers.

       10.       At all times relevant to this complaint, defendants HERTLING and DOES were

MTA Police Officers.

       11.       Defendants HERTLING and JOHN and/or JANE DOES were MTA Police Officers

and other MTA employees who owed plaintiff a duty of care to protect him from violations of his

constitutional rights and failed to do so.

       12.       At all times relevant herein, defendant Officers HERTLING and DOES acted under

color of state law in the course and scope of their duties and/or functions as agents, employees,

and/or officers of the MTA, and incidental to the lawful pursuit of their duties as agents,

employees, and/or officers of the MTA.

       13.       At all times relevant herein, defendants HERTLING and DOES violated clearly

established rights and standards under the Fourth and Fourteenth Amendments to the United States

Constitution, of which a reasonable police officer in their circumstances would have known.

             COMPLIANCE WITH NEW YORK GENERAL MUNICIPAL LAW

       14.       Plaintiff served a notice of intention to file a claim against the MTA with the New

York State Attorney General’s Office on July 12, 2017.

       15.       Plaintiff served a notice of claim with the MTA on or about July 10, 2018 and filed

a petition to serve a late notice of claim in New York State Supreme Court, New York County on

July 13, 2018.

       16.       On December 4, 2018, the Honorable Eileen A. Rakower granted plaintiff’s petition

and deemed the notice of claim timely served nunc pro tunc.




                                                  3
           Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 4 of 12



         17.   More than thirty days have elapsed since plaintiff served his notice of claim and the

MTA has not offered adjustment or payment of his claims.

                                   STATEMENT OF FACTS

         18.   On April 16, 2017, at approximately 10:40 PM, plaintiff was using the men’s

restroom at Grand Central Terminal.

         19.   As plaintiff was standing at a urinal, a man using the urinal next to him leaned over

and looked at plaintiff’s penis. Plaintiff then pushed that man away.

         20.   After plaintiff pushed the man away, defendant Hertling jumped on plaintiff and

said, “What are you doing you fucking fagot?” To which plaintiff replied, “nothing.”

         21.   Defendant Hertling then called plaintiff a “dirty homo.”

         22.   While handcuffing plaintiff, defendant Hertling, said “You’re disgusting.”

         23.   Defendant Hertling applied the handcuffs so tightly that plaintiff’s wrists bled.

         24.   As defendant Hertling led plaintiff out of the restroom, he yelled to another MTA

officer standing on the other side of the Grand Central Terminal food court, “Another pee pee

case.”

         25.   Plaintiff was transported to the NYPD’s Midtown South precinct where he was

processed and falsely charged with: Endangering the Welfare of a Child, in violation of Penal Law

260.10(1); Criminal Possession of a Weapon in the Fourth Degree, in violation of PL 265.01(2);

Public Lewdness, in violation of Penal Law 245.00; and Exposure of a Person, in violation of Penal

Law 245.01.

         26.   Defendant Hertling signed the criminal complaint, which falsely stated that there

were children in the restroom at the time plaintiff was using the urinal, there were no children in

the area; that plaintiff unlawfully exposed his penis, he did not, he was using the urinal; and that



                                                 4
           Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 5 of 12



plaintiff was carrying in his backpack a knife with a ten inch blade, he was not in possession of a

knife.

         27.    Plaintiff was subsequently taken to New York County Criminal Court, where he

pleaded not guilty to the charges. His bail was set at $1,000.00 cash or bond.

         28.    Upon information and belief, petitioner was not released on his own recognizance

because he was falsely charged with crime involving a minor.

         29.    Plaintiff was unable to post bail immediately and was detained at the New York

County Detention Facility for approximately 72 hours.

         30.    After approximately eight court appearances, plaintiff was acquitted of all charges

after a suppression hearing and trial where defendant Hertling testified.

         31.    During his testimony, defendant Hertling made several inconsistent statements.

         32.    Defendant Hertling stated that despite the seriousness of the charge of Endangering

the Welfare of a Child, he never noted the presence of any child in his arrest report or his memo

book.

         33.    Defendant Hertling further claimed, for the first time during trial, that plaintiff

engaged in the alleged criminal behavior after Defendant Hertling repeatedly instructed plaintiff

to cease all activity.

         34.    As a result of the individual defendants’ conduct, plaintiff sustained physical

injuries that caused him substantial pain and suffering.

         35.    As a result of the individual defendants’ conduct, plaintiff sustained loss of liberty,

physical, emotional, and psychological pain, embarrassment, humiliation, harm to his reputation,

and deprivation of his constitutional rights.




                                                  5
          Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 6 of 12



                                 FIRST CAUSE OF ACTION
                42 U.S.C. § 1983 – Individual Defendant Officers’ Violations of
                    Plaintiff’s Fourth and Fourteenth Amendment Rights

       36.     Plaintiff realleges and incorporates by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.

       37.     In committing the acts and omissions complained of herein, HERTLING and

DOES acted under color of state law to deprive plaintiff of certain constitutionally protected rights

under the Fourth and Fourteenth Amendments to the United States Constitution, including, but not

limited to:

               a. the right to be free from unreasonable search and seizure;

               b. the right to be free from arrest without probable cause;

               c. the right to be free from arrest without excessive force;

               d. the right to be free from false imprisonment, that being wrongful detention
                  without good faith, reasonable suspicion, or legal justification, and of which
                  detention plaintiff was aware and to which he did not consent; and

               e. the right to be free from the lodging of false charges against him by police
                  officers and prosecutors, including on information and belief, by defendant
                  Hertling; and

               f. the right to be free from deprivation of liberty without due process of law.

       38.     In committing the acts and omissions complained of herein, defendants

HERTLING and DOES breached their affirmative duty to intervene to protect the constitutional

rights of citizens from infringement by other law enforcement officers in their presence.

       39.     As a direct and proximate result of defendants HERTLING and DOES’ deprivation

of plaintiff’s constitutional rights, plaintiff suffered the injuries and damages set forth above.

       40.     The unlawful conduct of defendants HERTLING and DOES was willful, malicious,

oppressive, and/or reckless, and was of such a nature that punitive damages should be imposed.



                                                  6
          Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 7 of 12



                                SECOND CAUSE OF ACTION
                         Violations of the New York State Constitution

       41.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       42.     Such conduct breached the protections guaranteed to plaintiff by the New York

State Constitution, including but not limited to, Article 1, §§ 1, 11, and 12, and including the

following rights:

               a. freedom from unreasonable search and seizure of his person and property;

               b. freedom from arrest without probable cause;

               c. freedom from use of excessive force;

               d. freedom from false imprisonment, that being wrongfully detained without good
                  faith, reasonable suspicion, or legal justification, and of which wrongful
                  detention plaintiff was aware and did not consent;

               e. freedom from the lodging of false charges against him by police officers and
                  prosecutors, including on information and belief, by some or all of the
                  individual defendants; and

               f. freedom from deprivation of liberty without due process of law.

       43.     As a direct and proximate result of defendants’ deprivations of plaintiff’s rights,

privileges, and immunities guaranteed by the New York State Constitution, he suffered the injuries

and damages set forth above.

                                      THIRD CAUSE OF ACTION
                                         Assault and Battery

       44.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       45.     Defendants HERTLING and DOES, without just cause, wilfully and maliciously

used physical force against plaintiff causing him injuries.



                                                     7
           Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 8 of 12



       46.     Defendants HERTLING and DOES committed the foregoing acts intentionally,

willfully, and with malicious disregard for plaintiff’s rights, and are therefore liable for punitive

damages.

                                FOURTH CAUSE OF ACTION
                                    False Imprisonment

       47.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       48.     Defendants HERTLING and DOES, through the foregoing acts, caused Plaintiff to

be wrongfully detained without good faith, reasonable suspicion, or legal justification, and of

which detention he was aware and to which he did not consent.

       49.     Defendants HERTLING and DOES committed the foregoing acts intentionally,

willfully, and with malicious disregard for Plaintiff’s rights and are therefore liable for punitive

damages.

                                 FIFTH CAUSE OF ACTION
                          Intentional Infliction of Emotional Distress

       50.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       51.     Defendants HERTLING and DOES, through the foregoing acts, did commit

extreme and outrageous conduct and thereby intentionally, and/or recklessly caused plaintiff to

experience severe mental and emotional distress, pain, suffering, and damage to name and

reputation.

       52.     Defendants HERTLING and DOES committed the foregoing acts intentionally,

willfully, and with malicious disregard for plaintiff’s rights and are therefore liable for punitive

damages.



                                                     8
          Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 9 of 12



                                   SIXTH CAUSE OF ACTION
                                          Negligence

       53.       Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       54.       Defendants HERTLING and DOES owed plaintiff a duty of care, including the

duty to exercise due care in the course of their duties as MTA officers and the duty to protect

citizens from the intentional misconduct of other MTA officers.

       55.       Defendants HERTLING and DOES, through the foregoing acts, negligently failed

to use due care in the performance of their duties in that they failed to perform their duties with

the degree of care that a reasonably prudent and careful officer would have used under similar

circumstances.

       56.       All of these acts were performed without any negligence on the part of plaintiff and

were the proximate cause of the injuries to plaintiff.


                                    SEVENTH CAUSE OF ACTION
                                 Negligent Infliction of Emotional Distress

       57.       Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       58.       As police officers acting in the performance of their duties, defendants HERTLING

and DOES owed plaintiff a duty of care.

       59.       In breach of that duty, Defendants HERTLING and DOES endangered plaintiff’s

safety and caused him to fear for his safety.

       60.       As a result, plaintiff suffered emotional distress.




                                                     9
         Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 10 of 12



                                 EIGHTH CAUSE OF ACTION
                                    Malicious Prosecution

       61.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       62.     A criminal proceeding was commenced against plaintiff in New York County

Criminal Court.

       63.     The proceeding was initiated based on false allegations by defendant HERTLING

included in the criminal complaint.

       64.     The criminal proceeding was terminated in plaintiff’s favor when the charges

against him were dismissed.

       65.     There was no probable cause for any of the charges brought against plaintiff.

       66.     Defendant HERTLING committed the foregoing acts intentionally, willfully, and

with malicious disregard for plaintiff’s rights and is therefore liable for punitive damages.

       67.     The MTA is vicariously liable for the conduct of the individual MTA Police

Department defendant as set forth herein.

                                NINTH CAUSE OF ACTION
                Negligent Hiring, Training, and Supervision Under State Law;
                      Defendant Metropolitan Transportation Authority

       68.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       69.     The MTA is liable to plaintiff because of its intentional, deliberately indifferent,

careless, reckless, and/or negligent failure to adequately hire, train, supervise, and discipline its

agents, servants, and/or employees employed and/or the MTA with regard to their

aforementioned duties.




                                                  10
         Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 11 of 12



                                  TENTH CAUSE OF ACTION
                                     Respondeat Superior

       70.     Plaintiff realleges and incorporates by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       71.     At all relevant times, defendants HERTLING and DOES were employees of the

MTA and were acting within the scope of their employment.

       72.     The MTA is therefore vicariously liable under the doctrine of respondeat superior

for the actions of defendants Police Officer HERTLING and DOES set forth herein.

                                    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands the following relief against the defendants, jointly and

severally:

       (a)     compensatory damages in an amount just and reasonable and in conformity with
               the evidence at trial;

       (b)     punitive damages from Police Officers HERTLING and DOES to the extent
               allowable by law;

       (c)     attorney’s fees;

       (d)     the costs and disbursements of this action;

       (e)     interest; and

       (f)     such other and further relief as this Court deems just and proper.

Dated: New York, New York
       December 13, 2018

                                              /s/
                                              __________________________________
                                              Meredith S. Heller
                                              LAW OFFICE OF MEREDITH S.HELLER PPLC
                                              99 Park Avenue, PH/26th Floor
                                              New York, NY 10016
                                              (646) 661-1808




                                                 11
Case 1:19-cv-00241-NRB Document 8 Filed 01/15/19 Page 12 of 12



                            /s/

                            Keith Szczepanski
                            BELDOCK LEVINE & HOFFMAN LLP
                            99 Park Avenue, PH/26th Floor
                            New York, New York 10016
                            (212) 490-0400

                            Attorney for Plaintiff William Campbell




                                  12
